Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 14 January 1794
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



[Amsterdam] 14 January 1794
Sir!

We had the pleasure to address you the 27th. ulto. and are since favored with your esteemed of 26th. October forwarded to us from Glasgow by Tobias Lear Esqr. who purposes to visit this City in March next, when you may depend upon his experiencing from us, those attentions, Civilities, and services, We shall at all times be happy in shewing to your recommendations.
You have been regularly informed of the Payments We made by Mr. Short’s Order to discharge the Interest due last month on the Antwerp Loan.
Inclosed We transmit you the Account Current of the United States up to the 1st. Instant, the Balance whereon due by us Holld. Curry. f 692,934.13.8. We carry to their Credit in a new account.
We have debited the charges on the Loan of the 1st. Instant, at Five per Cent, as they ought to be, and as We do not doubt you will consent to let them remain. Should We however be mistaken on this Point, We will conform to your decision upon it.
The Call for Bonds was very great last Month, but the Turn the Fate of War took about that Period, and especially the order issued by the British Council, for the seizure of all neutral vessels laden with produce of the French West Indian Islands, or carrying supplies to those Colonies, caused the Demand to diminish in a most extraordinary degree, so that had We not seized the very critical moment we did to launch the Loan upon the Market, it would not have been since feasible, altho’ the Sale of the Bonds has somewhat revived since the revocation of the aforesaid order of the British Ministry, and will We hope maintain itself.
This is a most striking unequivocal proof of the good effects of your lodging orders with us, to negotiate a Loan, when the moment may be propitious, And will We dare say, urge you to do the like again so often as the conveniency or interests of the United States, may require the borrowing more monies: Relying as you may upon our watchfull Zeal to promote their views and advantage, all that will be in our power, or in any wise possible.
We doubt not but that on learning the success of the Loan of this month, you will have dispatched us orders to discharge out of the monies, We shall receive for the Bonds, the reimbursement of one million of Florins due the 1 June next, which besides being in every point of view, more to the Credit of the United States, than would be the attempt to obtain a prolongation, would better pave the Way for procuring a fresh Loan, should the situation of affairs in any way justify the proposal of such: which may probably happen from the real, decided, and every day growing public opinion of the preference in Credit your Country merits, over the European borrowing powers.
We are with great Regard and Esteem &c.
